Johnson, J.
It is well settled that the question of a right of way, either public or private, is a question of title to real ' property, which a justice of the peace has no jurisdiction to tiy. (Randall agt. Crandall, 1 Hill, 342, and cases cited.) There is no question in respect to the jurisdiction of the "justice to try and determine the action. If the defendant had wished to raise that question, he should, at the time of answering, have delivered to the justice the written undertaking prescribed by section 56 of the Code. Not having done so, he was precluded from drawing the title or right of way in question, in his defense. (Code, § 58.) Unless it was made to appear by the plaintiff’s own showing, that the right and title of the public to the highway was in question, it .was the duty of the justice to proceed with and render judgment. The plaintiff proved that there was a road along ' the line of the defendant’s premises, and part of the way across them, which was opened and used by the public, and that the defendant built a fence entirely across it, so as to shut out completely all travel.
Upon the. cross-examination of the plaintiff’s witness by the defendant, it appeared that the road had only been opened and traveled, about a year, when it was thus obstructed. Was this, under the circumstances, sufficient evidence to prove that the defendant had obstructed a highway ? The public were then using it as a highway, and the defendant was precluded *72from raising the question of right to a highway on his premises, if the evidence was sufficient to establish the public right, prima facie. The defendant had not admitted either that it was a highway, or that he had obstructed it, by omitting to deliver the undertaking. But he was not at liberty to raise any question in regard to the public right, if -the plaintiff gave any evidence tending to show that it was a highway. The plaintiff, undoubtedly, to entitle himself to recover, was obliged tó give evidence not only of the obstruction, but that it was in a highway also. And this, it is claimed, he did, prima fade, when he showed that it was a road the public had used as a highway a year or more. But this did not prove that it was a highway by user, nor tend to prove it. The right by user is only made out by evidence of use and occupation twenty years or more. Nothing short of that will answer, and as the plaintiff gave no evidence of its being a laid out highway under the statute, there was nothing to show that any public right had been "encroached upon, and the plaintiff should; I think, have been non-suited.
But conceding that the evidence was, prima facie, sufficient to establish some right in the public, the defendant most clearly was entitled to show in what manner it was acquired, and if it was by proceedings under the statute, to "introduce the order laying out the highway in question, for the purpose of showing that the alleged obstruction was not within the bounds of the highway. That was the only purpose for which "it was offered, by the first offer. I do not see why the evidence was not competent for that purpose. In that view, and for that purpose, the order did not draw the title of the public in question, but conceded it, and merely raised the question of boundary. In actions of this kind, there can be no doubt, I think, that the question whether the alleged obstruction is within the bounds of the highway, is always open to proof by the defendant. It is a question which does not properly involve title, but is entirely distinct and separate fr»m it. It admits title, and seeks only to define and fix the *73boundaries. This was so held in Fleet agt Youngs (7 Wend. 291, 299). The court say, the question of encroachment may be determined without an investigation of the title; “ the question was, where was the boundary of the road 1 not who owned the land.” The road was shown to have been upon the defendant’s land, and it would be strange, indeed, if he could be rightfully precluded from showing its limits and boundaries. The law is not so unreasonable as to presume that a public highway is without definite boundaries, or that it embraces an entire farm, and in a case where he cannot dispute the right to a highway, will allow the owner of the land, for his own protection, fro show where the right is located, by way of defense. The plaintiff might clearly have introduced the order in evidence, and that would have shown where the highway was located through the defendant’s land. But he preferred to resort to, and rest upon, other evidence of an inferior character. But this did not affect the rights of the defendant when he entered upon his defense. He was then entitled to show, if he could, where the highway to which the people had an undisputed right, was, and that he had not obstructed it, but had built the fence alleged to be an obstruction, on some other part of his land. This question the justice was clearly competent to try, being a question of boundary lines merely, and not one of title to land.
I am of the opinion, therefore, that the judgment of the supreme court was right, and should be affirmed.
Judgment affirmed.